UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1598



JYOTI JAGTIANI,

                                                          Petitioner,


          versus


ALBERTO R. GONZALES, Attorney General; TOM
RIDGE, Secretary, Department of Homeland
Security;    BUREAU   OF  CITIZENSHIP  AND
IMMIGRATION SERVICES,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-041-167)


Submitted:   March 30, 2005                 Decided:   April 21, 2005


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arturas Overas, Mark Urbanski, LAW OFFICES OF HYDER & OVERAS,
Richmond, Virginia, for Petitioner. Peter D. Keisler, Assistant
Attorney General, David V. Bernal, Assistant Director, S. Nichole
Nardone, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jyoti Jagtiani, a native and citizen of India, petitions

for   review   of    an    order     of   the    Board    of    Immigration     Appeals

affirming without opinion the Immigration Judge’s denial of her

application for cancellation of removal.                       Jagtiani, who is here

illegally,     was   convicted       on   May     9,   2001,     of   making   a   false

statement on an application for a passport pursuant to 18 U.S.C.A.

§ 1542 (West 2000 & Supp. 2004).             The offense conduct that resulted

in the conviction took place in 1991.                  Jagtiani was served with a

Notice to Appear charging her with removability in December 2001.

           Jagtiani does not dispute the IJ’s finding that she is

ineligible for cancellation of removal due to her conviction.

Rather,   Jagtiani        contends    that      her    right    to    due   process   was

violated because she was not permitted the opportunity to apply for

suspension of deportation, a form of relief that was eliminated and

replaced by cancellation of removal effective April 1, 1997.                          She

further asserts that she should have been placed in deportation

proceedings back in 1991 at the time of her offense conduct because

she could have applied for, and would certainly have been granted,

suspension of deportation.

           We have considered Jagtiani’s due process claim and

conclude that it is without merit.                    See Appiah v. INS, 202 F.3d

704, 708-10 (4th Cir. 2000). Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal


                                          - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -